Cobb, P. J.
When a motion to reinstate a ease was filed and a rule nisi granted thereon, requiring that service of the motion and rule be made upon the opposite party within a given time, or an acknowledgment of service obtained, and the motion came on for a hearing nearly three years after the rule was granted, and no entry of service or acknowledgment thereof appeared upon the motion, and the only evidence as to service was an affidavit of counsel that “he has in his mind” that service was made by mailing a copy to one of the counsel for the respondent, who resided in another county, but it was not stated positively that such was the fact, and such non-resident counsel, in an affidavit, stated that he never received a copy of the motion and rule, there was no error in dismissing, for want of service, the motion to reinstate; and this is true notwithstanding it appeared that the subject- of the motion to reinstate had been referred to in conversations, between counsel for the movant and counsel for the respondent on different occasions, and request had been made for an early hearing, which counsel for the *442movant had agreed to, and that at no time, until the hearing of the motion, was any question raised as to the service of the same.
Submitted April 22,
Decided May 20, 1907.
Motion to reinstate motion for new trial. Before Judge Bartlett. Polk superior court. April 4, 1906.
Bunn & Bunn, for plaintiff in error.

Judgment affirmed.


All the Justices concur.